IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


HARRY DARBY,                                 :   No. 18 EAP 2015
                                             :
                   Appellant                 :   Appeal from the Order of
                                             :   Commonwealth Court dated March 31,
                                             :   2015 (entered 4/1/2015) at No. 17 MD
            v.                               :   2015.
                                             :
                                             :
COMMONWEALTH OF PENNSYLVANIA,                :
PENNSYLVANIA BOARD OF                        :
PROBATION AND PAROLE,                        :
                                             :
                   Appellee                  :


                                       ORDER


PER CURIAM
     AND NOW, this 16th day of February, 2016, the order of the Commonwealth

Court is AFFIRMED.

     Mr. Justice Eakin did not participate in the consideration or decision of this case.